  Case 18-16234         Doc 43        Filed 03/22/19 Entered 03/22/19 15:53:30      Desc Main
                                        Document     Page 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 18 B 16234
         Ira Harmon,                            )
                                                )     HON. LaShonda A. Hunt
                                                )     CHAPTER 13
         DEBTOR.                                )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;


         See attached service list.

       Please take notice that on April 29, 2019, at 9:30 a.m. I shall appear before the Honorable
LaShonda A. Hunt in Courtroom 719 of the United States Bankruptcy Court, Everett McKinley
Dirksen Building, 219 S. Dearborn Street, Chicago, Illinois 60604 and present the attached motion
and you may appear if you so choose.

                                         PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
March 22, 2019.

/s/ Aaron Weinberg ___
Attorney for Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case
Label Matrix for local     18-16234
                       noticing           Doc 43 U.S.Filed  03/22/19
                                                       Bankruptcy Court Entered 03/22/19 15:53:30
                                                                                            68th Street Desc   Main
                                                                                                        Condo Association
0752-1                                                 Document
                                                 Eastern Division       Page 2 of 4         1525 East 68th Street
Case 18-16234                                        219 S Dearborn                                       Chicago, IL 60637-4801
Northern District of Illinois                        7th Floor
Eastern Division                                     Chicago, IL 60604-1702
Fri Mar 22 15:41:45 CDT 2019
ADT Security Services, Inc                           Bach Law Offices                                     CBNA
3190 S. Vaughn                                       P.O. Box 1285                                        Po Box 6497
Aurora, CO 80014-3512                                Attn: Paul M. Bach                                   Sioux Falls, SD 57117-6497
                                                     Northbrook, IL 60065-1285


CITIBANKNA                                           Carter Legal Group, P.C                              City Of Chicago Department of Finance
PO BOX 6181                                          19 S. LaSalle Street                                 C/O Arnold Scott Harris P.C.
SIOUX FALLS, SD 57117-6181                           1600                                                 111 W Jackson Blvd Suite 600
                                                     Chicago, IL 60603-1407                               Chicago, IL 60604-3517


City of Chicago - Dept. of Finance                   City of Chicago Department of Finance                Cook County Clerk
333 S State Street, Suite 330                        Bureau of Utility Billing/Customer Svc               118 N. Clark Street, Room 434
Chicago, IL 60604-3965                               Chicago Dept of Law/Bankruptcy                       Chicago, IL 60602-1413
                                                     121 N LaSalle St Ste 400
                                                     Chicago, IL 60602-1264

Cook County treasurer                                Pine Valley One Real Estate LLC                      SEARS/CBNA
118 N Clark #112                                     372 s Main Suite 2                                   13200 SMITH RD
Chicago, IL 60602-1590                               Alpine, UT 84004-1608                                CLEVELAND, OH 44130-7856



Scribe Funding                                       Scribe Funding LLC                                   Aaron M Weinberg
5313 BENTON AVENUE                                   PO Box 1285                                          The Semrad Law Firm, LLC
Downers Grove, IL 60515-5036                         Northbrook, IL 60065-1285                            20 S. Clark St.
                                                                                                          28th Floor
                                                                                                          Chicago, IL 60603-1811

Chris Pryor                                          Ira Harmon                                           Marilyn O Marshall
The Semrad Law Firm, LLC                             1527 E. 68th Street                                  224 South Michigan Ste 800
20 S. Clark Street, 28th Floor                       2B                                                   Chicago, IL 60604-2503
Chicago, IL 60603-1811                               Chicago, IL 60637-4801


Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)JVA IL, LLC                                       (u)Scribe Funding LLC                                End of Label Matrix
                                                                                                          Mailable recipients      21
                                                                                                          Bypassed recipients       2
                                                                                                          Total                    23
 Case 18-16234          Doc 43    Filed 03/22/19 Entered 03/22/19 15:53:30             Desc Main
                                    Document     Page 3 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                           )
                                                 )     CASE NO. 18 B 16234
         Ira Harmon,                             )
                                                 )     HON. LaShonda A. Hunt
                                                 )     CHAPTER 13
         DEBTOR.                                 )

                                  MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Ira Harmon, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC hereby moves this Honorable Court to Modify the confirmed Chapter 13 Plan,
Debtors state the following:

         1. On June 6, 2018, Debtor filed a petition for relief pursuant to Chapter 13 Title 11 U.S.C.

         2. On September 24, 2018, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

         3. The Chapter 13 Plan allows for secured creditors to be paid 100% of their allowed

            claims, and general unsecured creditors without priority to be paid 100% of their

            allowed claims.

         4. The Chapter 13 Plan requires the Debtor to make plan payments to the Chapter 13

            Trustee in the amount of $570.00 monthly for 60 months.

         5. Debtor fell behind on payments due to having to pay out of pocket expenses to repair

            his porch. As a result, Debtor accrued a plan payment default.

         6. Debtor is now in a position to make regular and ongoing trustee payments.

         7. Debtor respectfully requests this Honorable Court defer the current plan default to the

            end of the plan of reorganization.

         8. Debtor is in a position to proceed with the instant case.

         9. Debtor filed the instant case in good faith and intends to complete the plan of

            reorganization.
  Case 18-16234       Doc 43     Filed 03/22/19 Entered 03/22/19 15:53:30         Desc Main
                                   Document     Page 4 of 4




       WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order deferring the current plan default to the end

           of the Chapter 13 Plan of reorganization; and

       B. For such other and further relief as the Court deems fair and proper.




Respectfully submitted,

/s/ Aaron Weinberg ___
Attorney for Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
